Title: To Thomas Jefferson from the Board of War, 9 September 1779
From: Board of War
To: Jefferson, Thomas



War Office Wmsburg Sep. 9th. 1779.

The Board of War have considered the case of Mr. Blunt of Sussex as Stated in a Letter to Colo. Starke, by Captain Edmundson, and have thereupon come to the following resolution. That Mr. Blunt has been forced to Stand the Draft unjustly and illegally, and therefore the Draft so far as it respects him, is not valid: Mr. Blunt having complied fully with the intent and meaning of the Law passed in 1778. by having sent an Able bodied man to serve in the continental army. During the time prescribed by Law, [he] is entitled to the exemption held out by that Law, and not the Substitute who was bribed to serve his country. The one acted in obedience to the Laws of this Commonwealth, the other was governed by mercenary motives. The Substitute is liable to the Draft, Mr. Blunt is exempt from it during the term of one year, to be dated from the time he was discharged; and that the Division out of which he was lately Drafted, ought to furnish another in his room.

jas lnnes wm nelson saml. griffin geo. lyne

